Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al (USPAT 6,561,651 B1)
Independent Claims
As to claim 1, Kubota (Fig. 4) teaches, a projection system (multiple display apparatus), comprising a plurality of projection devices (projectors 10d, 10e, 10f) to generate a plurality of projection images (Fig. 4, col 4 lines 66 – col 5 lines 10),  wherein each of the plurality of projection images partially overlaps with at least one adjacent projection image (col 5 lines 34-39: i.e. overlap part),
	in a viewing direction, aspect ratios of the plurality of projection images are all greater than 1 or less than 1 (Fig. 6: i.e. as shown in Fig. 6, each area 20a – 20i are not square and teach that aspect ratio of each area is not 1), and
 a projection direction of one of the plurality of projection devices and a projection direction of another one of the plurality of projection devices are not parallel to each other (Fig. 4: i.e. each direction of each projection device 10d,10e and 10f is different from each other).

	As to claim 8, Kubota (Fig. 4) teaches, a stitching method of a plurality of projection images comprising:
respectively projecting the plurality of projection images (i.e. each image generated by each of projectors 10d, 10e and 10f) by a plurality of projection devices (projectors 10d, 10e, 10f) (Fig. 4, col 4 lines 66 – col 5 lines 10), and
partially overlapping each of the plurality of the projection images with at least one adjacent projection image (col 5 lines 34-39: i.e. overlap part),
wherein in a viewing direction, aspect ratios of the plurality of projection images are all greater than 1 or less than 1 (Fig. 6: i.e. as shown in Fig. 6, each area 20a – 20i are not square and teach that aspect ratio of each area is not 1), and
 a projection direction of one of the plurality of projection devices and a projection direction of another one of the plurality of projection devices are not parallel to each other (Fig. 4: i.e. each direction of each projection device 10d,10e and 10f is different from each other).

Dependent Claims
	As to claims 2 and 9, Kubota (Figs. 4, 6) teaches, wherein the plurality of projection images are arranged in an nxm matrix, wherein n is greater than or equal to 2, and m is greater than or equal to 1 (Fig. 6: i.e. nine projectors are arranged in 3x3 matrix to generate single image, col 4 lines 58-65).

As to claims 4 and 11, Kubota (Fig. 5) teaches, wherein the plurality of projection devices are disposed on a same plane (Fig. 5: i.e. screen 20 teaches single plane for projected images).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 12  and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Kim et al (PGPUB 2014/0340647 A1).
	As to claims 5 and 12, Kubota teaches the projection system of claim 1, but does not specifically teach two different planes.
	Kim (Fig. 10) teaches, wherein the plurality of projection devices 
are respectively disposed on at least two different planes (Fig. 10: i.e. three different planes from three different projection surfaces 100).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kim’s projection system with multiple planes into Kubota, so as to provide three-dimensional effect and immersion to the audiences (¶ 1, 45).

As to claim 6, Kubota (Fig. 6) teaches, wherein an aspect ratio of the at least one first projection image along the first projection direction is different from an aspect ratio of the at least one second projection image along the second projection direction (Fig. 6: i.e. Kubota teaches that single image can be generated even if the shapes of the projection segment are different. In this regard, Kubota’s Fig. 6 teaches each segment having a unique aspect ratio from the other segment). 
Further, Kuboto teaches projectors 10d and 10e projecting almost at perpendicular directions as shown in Fig. 4, but does not specifically teach perpendicular angle.
Kim (Fig. 10) teaches, wherein the plurality of projection devices comprise: at least one first projection device generating (i.e. left projector as shown in Fig. 10) at least one first projection image (i.e. left image) along a first projection direction (i.e. direction of projection by left projector); and 
at least one second projection device (i.e. right projector as shown in Fig. 10) generating at least one second projection image (i.e. right image) along a second projection direction (i.e. direction of projection by right projector), 
wherein the first projection direction is perpendicular to the second projection direction (Fig. 10: i.e. left and right projectors are projecting images at two different directions that are substantially perpendicular from each other).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kim’s projection system with multiple planes into Kubota, so as to provide three-dimensional effect and immersion to the audiences (¶ 1, 45).

As to claim 13, Kubota (Fig. 6) teaches, wherein an aspect ratio of the at least one first projection image along the first projection direction is different from an aspect ratio of the at least one second projection image along the second projection direction (Fig. 6: i.e. Kubota teaches that single image can be generated even if the shapes of the projection segment are different. In this regard, Kubota’s Fig. 6 teaches each segment having a unique aspect ratio from the other segment). 
Further, Kuboto teaches projectors 10d and 10e projecting almost at perpendicular directions as shown in Fig. 4, but does not specifically teach perpendicular angle.
Kim (Fig. 10) teaches, wherein the plurality of projection devices comprises at least one first projection device and at least one second projection device, and the stitching method of the plurality of projection images further comprises:
generating at least one first projection image (i.e. left image) by the at least one first projection device (i.e. left projector as shown in Fig. 10) along a first projection direction (i.e. direction of projection by left projector); and 
generating at least one second projection image (i.e. right image) by the at least one second projection device (i.e. right projector as shown in Fig. 10) along a second projection direction (i.e. direction of projection by right projector), 
wherein the first projection direction is perpendicular to the second projection direction (Fig. 10: i.e. left and right projectors are projecting images at two different directions that are substantially perpendicular from each other).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kim’s projection system with multiple planes into Kubota, so as to provide three-dimensional effect and immersion to the audiences (¶ 1, 45).
	
Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Nielsen et al (USPAT 11,435,656 A1) and Machida (PGPUB 2009/0040178 A1).

	As to claim 3, Kubota teaches the projection system of claim 1, but does not specifically teach a plurality of capturing devices.
	Nielsen (Fig. 5) teaches, a plurality of image capturing devices (imager 512 and 513) respectively corresponding to the plurality of different projection images to generate a plurality of image capturing images (col 8 lines 4-24: i.e. each of imager 512 and 513 captures corresponding image projected by corresponding drone’s projector).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Nielsen’s projection via drone into Kubota’s multi projection device, so as to provide a multi-projector system that is capable of navigating (col 2 lines 64-67).
Nielsen does not specifically teach aspect ratio of the imager.
Machida (Fig. 2) teaches, wherein in the respective projection images of the plurality of projection devices, when an aspect ratio of the projection image along a projection direction of the projection device is less than 1, an aspect ratio of the image capturing image corresponding to the projection image is less than 1, and when an aspect ratio of the projection image along a projection direction of the projection device is greater than 1, an aspect ratio of the image capturing image corresponding to the projection image is greater than 1 (¶ 28: i.e. aspect ratio of camera can be set according to the aspect ratio of the projection image. Machida specifically teaches the camera aspect ratio being 4:3 and the projection aspect ratio being 16:9. In this case, both aspect ratio are higher than 1. Given the teaching of Machida, it would’ve been obvious to provide a camera setting with aspect ratio below 1 if the projection aspect ratio is below 1 in order to reduce image deterioration).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Machida’s camera with varying aspect ratio based on the aspect ratio of the projection image into Kubota’s multi projector system as modified with the teaching of Nielsen, so as to  minimize unnecessary imaging area of the camera and to reduce deterioration of the resolution of the camera (¶ 28).

	As to claim 10, Kubota teaches the projection system of claim 1, but does not specifically teach a plurality of capturing devices.
	Nielsen (Fig. 5) teaches, generating a plurality of image capturing images by a plurality of image capturing devices (imager 512 and 513) respectively corresponding to the plurality of different projection images (col 8 lines 4-24: i.e. each of imager 512 and 513 captures corresponding image projected by corresponding drone’s projector).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Nielsen’s projection via drone into Kubota’s multi projection device, so as to provide a multi-projector system that is capable of navigating (col 2 lines 64-67).
Nielsen does not specifically teach aspect ratio of the imager.
Machida (Fig. 2) teaches, wherein in the respective projection images of the plurality of projection devices, when an aspect ratio of the projection image along a projection direction of the projection device is less than 1, an aspect ratio of the image capturing image corresponding to the projection image is less than 1, and when an aspect ratio of the projection image along a projection direction of the projection device is greater than 1, an aspect ratio of the image capturing image corresponding to the projection image is greater than 1 (¶ 28: i.e. aspect ratio of camera can be set according to the aspect ratio of the projection image. Machida specifically teaches the camera aspect ratio being 4:3 and the projection aspect ratio being 16:9. In this case, both aspect ratio are higher than 1. Given the teaching of Machida, it would’ve been obvious to provide a camera setting with aspect ratio below 1 if the projection aspect ratio is below 1 in order to reduce image deterioration).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Machida’s camera with varying aspect ratio based on the aspect ratio of the projection image into Kubota’s multi projector system as modified with the teaching of Nielsen, so as to  minimize unnecessary imaging area of the camera and to reduce deterioration of the resolution of the camera (¶ 28).

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota and Kim as applied to claim 6 above, and further in view of Nielsen
As to claims 7 and 14, Kubota and Kim teach the projection system according to claim 6, but do not specifically teach wherein an overlapping area of the at least one first projection image and the at least one second projection image is greater than or equal to 95% of the at least one first projection image.
Nielsen (Fig. 3A) teaches, wherein an overlapping area (overlap of image) of the at least one first projection image and the at least one second projection image is greater than or equal to 95% of the at least one first projection image (col 6 lines 36-53: i.e. overlap image between 5%-10% of the total image size).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Nielsen’s projection via drone into Kubota’s multi projection device as modified with the teaching of Kim, so as to provide a multi-projector system that is capable of navigating (col 2 lines 64-67).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691